Case 0:20-cv-62263-AHS Document 1-5 Entered on FLSD Docket 11/05/2020 Page 1 of 1

                                                   Exhibit C
                                            Statement of Claim
                                         Plaintiff Anabely Acevedo

      Unpaid Minimum Wages
                                         Average Average Equivalent Minimum        Total
                                                                                                 Total




                                Weeks¹
                                         Weekly Weekly     Hourly     Wage        Unpaid
           Period¹                                                                            Liquidated
                                          Hours Amount      Rate     Hourly      Minimum
                                                                                              Damages¹
                                         Worked¹   Paid¹   Paid¹      Rate       Wages¹
        1/1/20   -   10/10/20   40.6                                $   8.56   $ 1,736.46     $   1,736.46
        1/1/19   -   12/31/19    52                                 $   8.46   $ 2,199.60     $   2,199.60
                                            5    $    -  $      -
        1/1/18   -   12/31/18    52                                 $   8.25   $ 2,145.00     $   2,145.00
       11/6/17   -   12/31/17   8.0                                 $   8.10   $     324.00   $     324.00
                                                                               $ 6,405.06     $   6,405.06

                                                            Total Unpaid Minimum Wages¹ = $ 6,405.06
                                                               Total Liquidated Damages¹ = $ 6,405.06
                                                                                   Total¹ = $ 12,810.11




      ¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is
      uncovered through the discovery process.
